UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6524



KENAN REID PARTOZES,

                                           Petitioner - Appellant,

          versus


MARCUS HUGHES,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Senior District
Judge. (CA-00-938-HC-F)


Submitted:   July 12, 2001                 Decided:   July 20, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenan Reid Partozes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenan Reid Partozes seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000) and denying his motion for reconsideration.   We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. Partozes v. Hughes, No. CA-00-938-HC-F (E.D.N.C. filed Jan.

30, 2001; entered Jan. 31, 2001; and filed Feb. 16, 2001; entered

Feb. 17, 2001).   Further, we deny Partozes’ motion for appointment

of counsel.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2